Citation Nr: 0416038	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-17 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture, right ankle, claimed as secondary to service 
connected residuals of back injury with incomplete right foot 
drop.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for depressive disorder.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967, and from March 1972 to May 1972.  This appeal 
arises from February 2002 and July 2002 rating decisions of 
the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  There is no objective evidence of record of actual right 
foot drop since 1994, and the preponderance of the evidence 
is against a finding that the veteran's right ankle fracture 
incurred in November 2000 was caused by his service- 
connected residuals of back injury with incomplete right foot 
drop.

3.  The veteran's service connected depressive disorder is 
manifested by depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, and mild memory loss; he does not 
exhibit occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  Residuals of right ankle fracture are not proximately due 
to or the result of the veteran's service-connected residuals 
of back injury with incomplete right foot drop.  38 C.F.R. § 
3.310 (2003).

2.  The criteria for a rating in excess of 30 percent for 
depressive disorder, since January 16, 2002, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 
9434 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the May 2003 and July 2003 
statements of the case (SOCs) of the evidence necessary to 
substantiate his claims for service connection and for an 
increased evaluation.  The Board concludes that the 
discussion in the SOCs adequately informed the appellant of 
the evidence needed to substantiate his claims and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO 
sent the appellant letters dated in December 2001 and 
February 2002 that informed him of the VCAA provisions and 
requested additional evidence.  These letters notified the 
veteran of the type of evidence necessary to substantiate the 
claims.  They informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  The veteran 
has been provided with VA examinations, and VA medical 
records have been obtained.  There is no indication in the 
record that relevant evidence has not been obtained; the 
veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, VCAA notice was provided to the veteran prior 
to the initial AOJ adjudications, and thus, the timing of the 
notice complies with the express requirements of Pelegrini.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Right Ankle Fracture

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Service connection may also be established when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran does not claim and the record does not show that 
pertinent disability had its onset or is otherwise related to 
his period of active duty service.  See 38 U.S.C.A. §§ 1110, 
1131 (2003).  The medical evidence shows that the veteran's 
right ankle fracture was incurred in November 2000, thus his 
claim is strictly for service connection on a secondary 
basis.  Specifically, he claims that his service connected 
residuals of back injury with incomplete right foot drop 
caused the fall that resulted in the right ankle fracture.  

The veteran established service connection for the residuals 
of a back injury, status post hemilaminectomy at L4 and L5 
for herniated nucleus pulposus by means of an October 1992 
rating decision, which assigned a 10 percent disability 
rating.  A February 1995 rating decision granted an increased 
rating of 40 percent for residuals of back injury, status 
post hemilaminectomy for herniated nucleus pulposus time 2, 
with incomplete drop foot, right, and this was subsequently 
determined to be effective from October 1992.

An April 1993 neurologic evaluation noted decreased pinprick 
and light touch in the dorsum of the right foot in the L5 
distribution.  

A May 1994 VA examination noted described a satisfactory gait 
pattern and no definite evidence of a drop gait pattern.  
There was rather significant weakness and inability to 
dorsiflex the right great toe.  The impression was chronic 
low back syndrome-- post-operative lumbar laminectomy and 
discectomy times two; incomplete drop foot on the right.

On a June 1997 VA examination report, the examiner indicated 
that the veteran did not currently have a drop foot, and that 
the brace he was wearing was probably not needed. 

A May 1999 outpatient clinic record noted that the veteran 
complained of right foot drop and radiating pain from his 
back into his right leg.  A September 1999 treatment note 
indicated that he had been given a cane to assist with 
walking.  On a January 2000 mental health clinic note the 
veteran reported that he continued to fall due to his weak 
right side.  

A June 2000 VA cardiology consultation note indicated that 
the veteran "with chronic back pain and right foot drop" 
had difficulty in walking due to radicular pain in the right 
leg.

In October 2000, the veteran reported chronic pain in his 
right foot, worse when bearing weight.  

A November 20, 2000, VA nurse practitioner's walk-in 
evaluation noted that the veteran reported that he "fell 
when he lost his balance 4 days ago....he says he had right 
foot drop after back surgery and it has always been weak 
since then.  He denies hearing a pop.  He said the bottom of 
his foot turned inward first, then outward then he fell 
backward."  X-ray showed a fracture of the right distal 
fibula.  

The veteran underwent an open reduction internal fixation of 
the right fibula on November 30, 2000.

On a January 2001 VA examination report, the veteran 
indicated that he had occasional numbness down his right leg 
that was a residual of incomplete foot drop secondary to back 
surgery in 1990, and that he had worn an ankle support for 
this up until approximately three months earlier, when he 
fell and fractured his fibula.

A VA orthopedic examination was conducted in April 2001.  The 
examiner reviewed the claims folder.  The veteran reported 
constant lower back pain.  "About four months ago, the 
patient stepped in a whole, twisted his right ankle, and fell 
backwards."  On examination, gait was normal and there was 
no evidence of a right foot drop.  The veteran could walk on 
his heels and toes without difficulty.  Straight leg raising 
was limited to 80 degrees bilaterally by hamstring tightness.  
Deep tendon reflexes were active and equal in the knees and 
ankles bilaterally.  The veteran had a trace of weakness in 
dorsiflexion of the right great toe.  There was no weakness 
of dorsiflexion of either ankle.  Plantar flexion was normal.  
There was mild atrophy of the muscles of the right leg, and 
the circumference of the right leg was one centimeter smaller 
than that of the left.  The veteran could squat and rise from 
a squatting position without difficulty.  There was a 
slightly tender, well-healed scar over the distal portion of 
the right fibula.  X-rays showed a healed fracture of the 
lateral malleolus fixed with a plate and lag screws.  The 
examiner stated that:

The patient has a trace of weakness in the 
dorsiflexor of the right great toe.  I can 
demonstrate no weakness of dorsiflexion in 
the right ankle.  The amount of weakness 
is not enough to impair his gait or cause 
him to fall.  I believe he twisted his 
ankle and fell because he stepped in a 
hole and not because of weakness in the 
dorsiflexors of his ankle.  The 
invertors/evertors of the right ankle are 
strong and equal to those of the left 
ankle.  

Reviewing the record, the Board notes that there is no 
objective showing of foot drop since May 1994.  The June 1997 
and April 2001 VA examination reports, which were conducted 
before and after the injury in question, specifically noted 
that foot drop was not present.  The references to foot drop 
in the June 2000 cardiology consultation and the January 2001 
VA examination report refer to the veteran's reported history 
rather than to any objectively demonstrated pathology.  
Similarly, the treatment record addressing the November 2000 
right ankle fracture records a history of foot drop but does 
not specifically attribute the veteran's fall to it.  There 
is a suggestion that he lost his balance.  The Board finds 
that the April 2001 VA examination report is the most 
probative evidence of record since it is based on a review of 
the full medical record as well as a thorough examination of 
the veteran.  As noted above, the April 2001 examiner 
concluded that the veteran's right ankle fracture occurred 
when he stepped in a hole and fell, and that there was no 
underlying ankle or foot pathology that would have caused his 
fall.  This opinion is supported by the June 1997 VA 
examination that specifically found no foot drop to be 
present.  The Board has considered the clinical reports of 
weakness in the right lower extremity, the use of a brace and 
cane, and his complaints of difficulty walking and falling 
due to right leg weakness; however, the April 2001 VA 
examiner's opinion is based on review of this and other 
evidence in the claims folder and is not rebutted by any 
other nexus opinion.  

While the veteran has contended that he believes that his 
right ankle fracture is due to his back disorder with foot 
drop, he is a layperson and not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is no equipoise between the positive and negative 
evidence, therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (2003).  Under these circumstances, service 
connected for residuals of right ankle fracture is not 
warranted.

Depressive Disorder

Service connection for depressive disorder was granted in a 
July 2002 rating decision.  A 30 percent evaluation was 
assigned from January 16, 2002.  The veteran disagreed with 
this initial evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The veteran's depressive disorder is evaluated under 
Diagnostic Code 9434.  Under that code, a 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. A 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The current 30 percent evaluation is appropriate where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2003).

A VA psychiatric examination was conducted in March 2002.  
The veteran reported feeling depressed due to his back 
disability.  He felt frustrated and mad at the VA system.  
The veteran stated that he felt depressed, sad, down in the 
dumps, and did not want to do anything.  He felt irritable, 
anhedonic, hopeless, and worthless.  He also reported 
disturbed sleep.  The veteran denied any suicidal ideations 
or attempts, but did feel angry and mean towards everybody.  
He denied any history of auditory/visual hallucinations or 
delusions.  He felt frustrated by his condition of impotence.  
The veteran reported that he had been married for 30 years 
and that his son lived at home.  On examination, his behavior 
was cooperative and his eye contact was good.  He was alert 
and oriented to time, place, and person.  The veteran had 
difficulty with serial sevens, but could perform serial 
threes without difficulty.  His memory was intact, and his 
mood was dysphoric, with congruent affect.  Speech was 
productive, with normal rate, volume, and tone.  His thought 
process was coherent and goal-directed, with no flight of 
ideas, loose associations, or ideas of reference.  
Abstraction was intact, and judgment/insight were fair.  The 
impression was depressive disorder.  The current Global 
Assessment of Functioning (GAF) score was 50, with the 
highest score in the past year noted as 60.

On a March 2003 outpatient treatment record, the veteran 
reported that his depression had worsened, and that he was 
depressed and irritable all the time.  He stated that he 
slept a lot during the day and stayed up at night.  The 
examiner recommended that his medications be adjusted.  The 
GAF score was 60.

On an April 2003 outpatient record, the veteran stated that 
he was doing about the same.  He had a bad relationship with 
his wife, but he was sleeping well and had a good appetite.  
The veteran denied suicidal or homicidal ideations and 
auditory or visual hallucinations.  His memory and 
concentration were fair.  The GAF score was again listed as 
60.

The Board notes that a GAF of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." A GAF of 51 to 60 is defined 
as "moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 31 (4TH ed. rev., 1994).

The majority of the GAF scores of record have been reported 
as 60, indicting moderate impairment, with one 50 noted.  
With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is inconclusive.  
He has not been employed for several years, but he has not 
been shown to have sought any employment.  Additionally, he 
has significant physical disabilities that may contribute to 
his current employment status.  In other words, there is no 
medical evidence that insinuates that the veteran is unable 
to work due to his psychiatric disability.

The Board finds that the veteran's depressive disorder has 
been properly evaluated at the 30 percent level.  His 
psychiatric disability is manifested by depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, and mild 
memory loss, all of which are contemplated by the 30 percent 
evaluation.  

The evidence does not demonstrate that he is experiencing 
symptoms indicative of a disability rating higher than 30 
percent.  He does not exhibit occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Additionally, there is no evidence indicating 
that the veteran has difficulty with establishing and 
maintaining social relationships.  

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 30 
percent for depressive disorder at any time since January 16, 
2002.  38 C.F.R. Part 4, Code 9434 (2003). See Fenderson, 
supra.

The provisions of 38 C.F.R. § 3.321(b)(1) require that when 
the evidence demonstrates such an exceptional or unusual 
disability picture (involving factors like marked 
interference with employment or frequent periods of 
hospitalization) that the normal provisions of the rating 
schedule would not adequately compensate the veteran for a 
service-connected disability, the field station shall submit 
the case to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for review, with each 
being authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.

The Board considered whether the appellant's depressive 
disorder presents such an exceptional or unusual disability 
picture so as to warrant referral for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
However, the evidence discussed above does not suggest that 
the appellant's depressive disorder presents such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The disability has not required frequent periods 
of hospitalization, in fact it has not required any, and, 
while the veteran is not currently employed, as noted above, 
the evidence does not demonstrate that he experiences marked 
interference with employment due to his depressive e 
disorder.  Hence, referral of the issue is not warranted.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



